 Case 6:20-cv-01380-RRS-CBW Document 15 Filed 09/03/21 Page 1 of 1 PageID #: 108

                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                  LAFAYETTE DIVISION


CEDRICK PELLERIN ET AL                                  CASE NO. 6:20-CV-01380

VERSUS                                                  JUDGE ROBERT R. SUMMERHAYS

LAFAYETTE CONSOLIDATED                                  MAGISTRATE JUDGE CAROL B.
GOVERNMENT ET AL                                        WHITEHURST


                  NOTICE OF MOTION SETTING WITHOUT ORAL ARGUMENT

       Please take notice that the Motion to Dismiss For Failure to State a Claim (Document No. 11) filed
by Police Dept of Lafayette on August 31, 2021 has been referred to Honorable Carol B. Whitehurst and
has been assigned the October 20, 2021 motion date.

                                                   Deadlines

       Any response to said motion is due within twenty-one (21) days after service of the motion (see LR
7.5). OPPOSITION TO THE MOTION MUST BE FILED TIMELY OR THE MOTION WILL BE
CONSIDERED UNOPPOSED. The movant may seek leave of court to file a reply within seven (7)
calendar days after the memorandum in opposition is filed. LR 7.8 governs the length of the memoranda.

                                              No Oral Argument
        It is the policy of the Court to decide motions on the basis of the record without oral argument.
Briefs should fully address all pertinent issues. All parties will be notified if the Court finds oral argument is
necessary. A written ruling will be issued in due course.

DATE OF NOTICE: September 3, 2021

                                              TONY R. MOORE
                                              CLERK OF COURT
